21 N.Y.2d 846 (1968)
In the Matter of J. D. H. Rest., Inc., Appellant,
v.
New York State Liquor Authority, Respondent.
Court of Appeals of the State of New York.
Argued February 13, 1968.
Decided February 22, 1968.
Melvyn N. Thaler for appellant.
Milton Koerner and Hyman Amsel for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs, in the following memorandum: Because a cancellation rather than a revocation of license is involved petitioner is now presumably entitled to apply for a new license (see Alcoholic Beverage Control Law, § 126, subd. 5). Should such application be made the Authority would, of course, be entitled to consider petitioner's misguided reliance on the absence of specific legislative prohibitions at the time of the practices condemned by it and to weigh the sincerity of petitioner's protestations that it is prepared to abide by the applicable law.